Case 19-59440-pwb         Doc 49   Filed 07/02/19 Entered 07/02/19 16:36:39         Desc Main
                                   Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                            )        CHAPTER 11
                                                  )
P-D VALMIERA GLASS USA CORP.,                     )        CASE NO. 19-59440-PWB
                                                  )
                      Debtor.                     )

                                CERTIFICATE OF SERVICE

       I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the proposed Claims and Noticing Agent for the Debtor in the above
captioned case.

        On June 28, 2019, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      Notice of Filing Proposed Interim Budget as Exhibit to Motion for Authority to Use
       Cash Collateral [Docket No. 43].

Dated: July 2, 2019
                                                       /s/ Alyssa Kim-Whittle
                                                       Alyssa Kim-Whittle
                                                       KCC
                                                       222 N Pacific Coast Highway, Suite 300
                                                       El Segundo, CA 90245
Case 19-59440-pwb   Doc 49   Filed 07/02/19 Entered 07/02/19 16:36:39   Desc Main
                             Document     Page 2 of 6




                               Exhibit A
        Case 19-59440-pwb                Doc 49        Filed 07/02/19 Entered 07/02/19 16:36:39                        Desc Main
                                                       Document     Page 3 of 6
                                                                    Exhibit A
                                                               Limited Service List
                                                            Served via Electronic Mail

          Description                      CreditorName                  CreditorNoticeName                            Email
Top 20 Creditor                    Active Minerals International    Wayne Bentley                      w.bentley@activeminerals.com
Counsel to Caterpillar Financial
Services Corporation               Adams and Reese, LLP             Ron C Bingham II                   ron.bingham@arlaw.com
Top 20 Creditor                    Airgas USA LLC Oxygen            Traci Bullock                      traci.bullock@airgas.com
                                                                                                       dusty.walker@allenlund.com;
Top 20 Creditor                    Allen Lund Company               Dusty Walker, Stephen C Doerfler   steve.doerfler@allenlund.com
Top 20 Creditor                    AmTrust North America Inc        Will Robison, Agent                will.robison@marshmma.com
Debtor’s Pre-Petition Secured
Lender                             AS SEB Banka                     Emīls Zālītis                      emils.zalitis@seb.lv
Top 20 Creditor                    B-H Transfer Co                  Jackie Kitchens                    jkitchens@b-htransfer.com
Top 20 Creditor                    City of Dublin                   Michael Clay                       claym@dlcga.com
Counsel to SEB Banka; Security
Agent to AS “SEB Banka” and                                        Gary W Marsh, Alison Elko           gary.marsh@dentons.com;
Danske Bank                        Dentons US LLP                  Franklin                            alison.franklin@dentons.com
                                   Dietze & Schell Maschinenfabrik
Top 20 Creditor                    GmbH                            Oliver Goeckel                      oliver.goeckel@dietze-schell.de
Top 20 Creditor                    Dublin-Laurens Cty Dev Auth     Beth Crumpton                       bcrumpton@dlcda.com
Counsel to Dublin Construction
Company and Evans Disposal
Service, Inc.                      Edward B. Claxton III                                               ebcatty@bellsouth.net
                                                                    Haluk Gani, President, Goksen      hgani@etimineusa.com;
                                                                    Elkas, Vice President, Ibrahim     gelkas@etimineusa.com;
Top 20 Creditor                    Etimine USA Inc                  Yagci Finance Manager              iyagci@etimineusa.com
Top 20 Creditor                    Evans Disposal Service Inc       Skip Evans                         trashman7317@aol.com
Top 20 Creditor                    Georgia Power                    Steve Chapman                      sdchapma@southerncompany.com
Counsel to Dwayne Whitehead        Jones & Walden, LLC              Leon S. Jones                      ljones@joneswalden.com

Counsel for for B-H Transfer Co.   Jones Cork LLP                   Cater C Thompson                   cater.thompson@jonescork.com
Counsel to Kajima Building and
Design Group, Inc.                 Jones Walker LLP                 Stephen P Drobny                   sdrobny@joneswalker.com

Top 20 Creditor                    Kajima Building & Design Group   Jeff Stiner                        stinerj@kbdgroupusa.com
Top 20 Creditor                    Kartash Inc                      Edward Kartashevsky                edward@kartash.com
Top 20 Creditor                    Kemira Oyi                       Phil Wayco                         phil.wayco@kemira.com
Top 20 Creditor                    LBBW                             Lutz Feldmann                      lutz.feldmann@lbbwus.com
                                   Saurer Technologies Manag
Top 20 Creditor                    GmbH                             Jim Slaten                         jim.slaten@saurer.com
Top 20 Creditor                    Saxonia Edellmetalle GnbH        Merker Sabine                      merker@saxonia.de
Counsel to City of Dublin and
Laurens Development
Authority                          Seyfarth Shaw LLP                Rebecca A Davis                    rdavis@seyfarth.com
Top 20 Creditor                    Smith, Gambrell & Russell        Michelle Snyder                    msnyder@sgrlaw.com
Top 20 Creditor                    Southeastern Paper Group         Jeff Small                         jsmall@sepapergroup.com




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                            Page 1 of 1
Case 19-59440-pwb   Doc 49   Filed 07/02/19 Entered 07/02/19 16:36:39   Desc Main
                             Document     Page 4 of 6




                               Exhibit B
                                    Case 19-59440-pwb                 Doc 49           Filed 07/02/19 Entered 07/02/19 16:36:39                          Desc Main
                                                                                       Document     Page 5 of 6
                                                                                                   Exhibit B
                                                                                              Limited Service List
                                                                                           Served via First Class Mail


          Description                        CreditorName                 CreditorNoticeName                     Address1                  Address2          City        State     Zip      Country
Top 20 Creditor                    Active Minerals International     Wayne Bentley                      121 Milledgeville Road                           Gordon         GA     31031
Counsel to Caterpillar Financial                                                                        3424 Peachtree Road, NE,
Services Corporation               Adams and Reese, LLP              Ron C Bingham II                   Suite 1600                                       Atlanta        GA    30326

Top 20 Creditor                    Airgas USA LLC Oxygen             Traci Bullock                      259 N Radnor-Chester Road                        Radnor         PA    19087
Secured Lender                     Airgas USA, LLC                                                      12800 West Little York Rd.                       Houston        TX    77041
                                                                                                                                                         La Canada
Top 20 Creditor                    Allen Lund Company                Dusty Walker, Stephen C Doerfler 4529 Angles Crest Hwy          Suite 300           Flintridge     CA    91011
Secured Lender                     Ameritech Leasing, Inc.                                            7255 West 98th Terrace         Suite 200           Overland       KS    66212
Top 20 Creditor                    AmTrust North America Inc         Will Robison, Agent              PO Box 93833                                       Cleveland      OH    44101
Debtor’s Pre-Petition Secured                                                                                                                            Ķekava
Lender                             AS SEB Banka                      Emīls Zālītis                      Meistaru iela 1, Valdlauči   Ķekava Parish       County               LV-1076      Latvia
Top 20 Creditor                    B-H Transfer Co                   Jackie Kitchens                    PO Box 151                                       Sandersville   GA    31082
                                   Caterpillar Financial Services
Secured Lender                     Corp.                                                                2120 West End Avenue                             Nashville      TN    37203
Top 20 Creditor                    City of Dublin                    Michael Clay                       PO Box 690                                       Dublin         GA    31040
                                   DeLage Landen Financial Svcs.,
Secured Lender                     Inc.                                                                 1111 Old Eagle School Rd.                        Wayne          PA    19087
Secured Lender                     Dell Financial Services, LLC                                         Mail Stop PS2DF-23           One Dell Way        Round Rock     TX    78682
Counsel to SEB Banka; Security
Agent to AS “SEB Banka” and                                          Gary W Marsh, Alison Elko
Danske Bank                        Dentons US LLP                    Franklin                           303 Peachtree Street, NE     Suite 5300          Atlanta        GA    30308
                                   Dietze & Schell Maschinenfabrik
Top 20 Creditor                    GmbH                              Oliver Goeckel                     Karchestrasse 1                                  Coburg               D96450       Germany
Top 20 Creditor                    Dublin-Laurens Cty Dev Auth       Beth Crumpton                      1200 Bellevue Ave                                Dublin         GA    31021
Counsel to Dublin Construction
Company and Evans Disposal
Service, Inc.                      Edward B. Claxton III                                                PO Box 16459                                     Dublin         GA    31040
                                                                     Haluk Gani, President, Goksen
                                                                     Elkas, Vice President, Ibrahim
Top 20 Creditor                    Etimine USA Inc                   Yagci Finance Manager              1 Penn Center West           Suite 400           Pittsburgh     PA    15276
Top 20 Creditor                    Evans Disposal Service Inc        Skip Evans                         PO Box 910                                       Dublin         GA    31040
Secured Lender                     General Electric Capital Corp.                                       P.O. Box 35701                                   Billings       MT    59107-5701
                                                                                                        148 Andrew Young
Georgia Department of Labor        Georgia Department of Labor                                          International Blvd           Suite 826           Atlanta        GA    30303

Georgia Department of Revenue Georgia Department of Revenue                                             1800 Century Boulevard, NE Suite 9100            Atlanta        GA    30345

Georgia Department of Revenue Georgia Department of Revenue                                             PO Box 740389                                    Atlanta        GA    30374
Top 20 Creditor               Georgia Power                          Steve Chapman                      241 Ralph McGill Blvd                            Atlanta        GA    30308

Internal Revenue Service           Internal Revenue Service          Centralized Insolvency Operation   PO Box 7346                                      Philadelphia   PA    19101-7346
Internal Revenue Service           Internal Revenue Service                                             435 2nd Street                                   Macon          GA    31201
Secured Lender                     J. Aron & Co., LLC                                                   200 West Street                                  New York       NY    10282-2198
Counsel to Dwayne Whitehead        Jones & Walden, LLC               Leon S. Jones                      21 Eighth Street, NE                             Atlanta        GA    30309
                                                                                                        435 Second Street, Suite
Counsel for for B-H Transfer Co.   Jones Cork LLP                    Cater C Thompson                   500                          PO Box 6437         Macon          GA    31208-6437
Counsel to Kajima Building and                                                                          1360 Peachtree Street NE,
Design Group, Inc.                 Jones Walker LLP                  Stephen P Drobny                   Suite 1030                   One Midtown Plaza   Atlanta        GA    30309
Top 20 Creditor                    Kajima Building & Design Group    Jeff Stiner                        3490 Piedmont Road           Suite 900           Atlanta        GA    30305


In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                           Page 1 of 2
                                     Case 19-59440-pwb               Doc 49           Filed 07/02/19 Entered 07/02/19 16:36:39                          Desc Main
                                                                                      Document     Page 6 of 6
                                                                                                 Exhibit B
                                                                                            Limited Service List
                                                                                         Served via First Class Mail


          Description                         CreditorName                CreditorNoticeName                  Address1                  Address2             City      State     Zip    Country
Top 20 Creditor                     Kartash Inc                     Edward Kartashevsky              50 Court Street             Suite 710              Brooklyn      NY     11201
Top 20 Creditor                     Kemira Oyi                      Phil Wayco                       Eneriakatu 4                PO Box 330             Helsinki             00101     Finland
                                                                                                     1185 Avenue of the
Top 20 Creditor                     LBBW                            Lutz Feldmann                    Americas                    41st Floor             New York      NY    10036
Secured Lender                      Nissan Motor Acceptance Corp.                                    8900 Freeport Pkwy.                                Irving        TX    75063
Office of the United States         Office of the United States                                                                  75 Ted Turner Drive,
Trustee for Region 21               Trustee                         Martin P Ochs                    362 Richard Russell Bldg    SW                     Atlanta       GA    30303
Office of the United States
Trustee for the Northern District   Office of the United States                                                                  75 Ted Turner Drive,
of Georgia                          Trustee                                                          362 Richard Russell Bldg    SW                     Atlanta       GA    30303
                                    Saurer Technologies Manag
Top 20 Creditor                     GmbH                            Jim Slaten                       60 Weeserweg                                       Krefeld             D47804     Germany
Top 20 Creditor                     Saxonia Edellmetalle GnbH       Merker Sabine                    5 Erzstarsse                                       Halsbruecke         D09633     Germany
Counsel to City of Dublin and
Laurens Development                                                                                  1075 Peachtree Street NE,
Authority                           Seyfarth Shaw LLP               Rebecca A Davis                  Suite 2500                                         Atlanta       GA    30309
Top 20 Creditor                     Slochem Trade s.r.o.                                             Farsky Mlyn 2                                      Trnava              917 01     Slovakia
Top 20 Creditor                     Smith, Gambrell & Russell       Michelle Snyder                  1230 Peachtree Street       Suite 3100             Atlanta       GA    30309
Top 20 Creditor                     Southeastern Paper Group        Jeff Small                       PO Box 890673                                      Charlotte     NC    28289
                                                                                                                                 75 Ted Turner Drive,
United States Attorney              United States Attorney                                           600 Richard Russell Bldg    SW                     Atlanta       GA    30303

SEC                                 US Securities & Exchange Comm                                    950 East Paces Ferry Road   Suite 900              Atlanta       GA    30326




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                         Page 2 of 2
